Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 November 2021 has been entered.
 Applicant’s amendment of 15 November 2021, in which claims 15-20 have been cancelled, and new claims 21-26 have been added, is acknowledged.
Claims 21-26 are pending in the instant application.
 	Claims 21-26 are being examined herewith.
Response to arguments of 15 November 2021
In view of Applicant’s amendment of 15 November 2021, all the rejections to claims 15-20 are herein withdrawn. Claims 15-20 have been cancelled.
New rejections/objection are made below, based on Applicant’s amendment of 15 November 2021.
Claims objection
Claim 21 is objected to because the claim language is not clear. What does it mean “wherein after the administering [of 2-hydroxyoleic acid] comprises a decrease in anti-dsDNA antibody levels”? How can a step of administering comprises a decrease in antibody levels? The examiner suggests the following claim language -- A method of treating lupus (or SLE, see 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of decreasing/reducing serum anti-dsDNA antibody levels in a subject suffering from systemic lupus erythematosus (SLE) by administering a therapeutically effective amount of 2-hydroxyoleic acid to the subject, 
does not reasonably provide enablement for the claimed method in a subject suffering from lupus. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.

In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir.1988). The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue’, not experimentation’” (Wands, 8 USPQ2sd 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404). Among these factors are: (1) the nature of the invention; (2) the breath of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
(1) The nature of the invention and (2) the breadth of the claims:
	Claim 21 is drawn to a method comprising administering 2-hydroxyoleic acid to a subject suffering from lupus wherein the administering decreases anti-dsDNA antibody levels in the subject. 
Thus, claims 21-26, together with the specification, imply that 2-hydroxyoleic acid can decrease anti-dsDNA antibody levels in any subject who suffers from lupus/different types of lupus. 
(3) The state of the prior art and (4) the predictability or unpredictability of the art:
The instant claims recite the patient population as being subjects who suffer from lupus.
There are four types of lupus, namely systemic lupus erythematosus (SLE), cutaneous lupus erythematosus, drug-induced lupus erythematosus, and neonatal lupus erythematosus.
 	Dema et al. (Antibodies 2016, 5, 2, doi:10.3390/antib5010002, p. 1-32, cited in PTO-892 of 14 May 2021) review the current understanding of autoantibodies in systemic lupus erythematosus (SLE), in terms of specificities, isotypes and receptors. 

    PNG
    media_image1.png
    908
    833
    media_image1.png
    Greyscale

Dema teaches that the biology of the autoantibodies is crucial for a better diagnosis and prognosis of lupus. The detection of some autoantibodies is part of the clinical diagnostic criteria 
Dema teaches (page 4) that the presence or absence of autoantibodies as well as their specificity are useful in clinics for diagnosis and prognosis purposes.
	Sticherling (J Deutsche Dermatologische Gesellschaft (Journal of the German Society of Dermatology) JDDG 2008, 6, 48-61, cited in PTO-892) teaches (Table 3) serological and histological parameters of cutaneous lupus erythematosus (CLE) and subtypes thereof. Sticherling teaches (page 50, Table 3) that, while serum anti-dsDNA antibodies are present in patients with acute cutaneous lupus erythematosus (ACLE), no serum anti-dsDNA antibodies are present in systemic cutaneous lupus erythematosus (SCLE), or in discoid lupus erythematosus (DLE) or lupus erythematosus tumidus (LET), which are subtypes of cutaneous lupus erythematosus. 
 	Sticherling teaches (page 50) the need to differentiate between SLE and CLE, by conducting tests to rule out anti-dsDNA antibodies in CLE. Sticherling teaches (page 50) that CLE usually displays low ANA titers, while high ANA titers and the detection of anti-dsDNA antibodies are suspicious for initial SLE and should urgently be monitored. Sticherling teaches (page 50) that anti-dsDNA antibodies indicate transition to SLE and correlate with disease activity, especially renal involvement. Sticherling teaches (page 53-57) that different treatment exists for CLE and SLE- for example (page 54, last paragraph), for exclusive and localized skin involvement in CLE, topical therapy is often sufficient; CLE responds only moderately well to immunosuppressive agents, even at dosages that control systemic involvement in SLE.
	Sticherling also teaches (page 50, lines 19-20) that drug-induced lupus erythematosus (which displays anti-histone antibodies) does not display anti-dsDNA antibodies.

(5) The relative skill of those in the art:
The level of skill in the art is that of the authors of the references cited to support the examiner’s position (MDs, PhDs, or those with advanced degrees and the requisite experience in drug discovery research).
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that 2-hydroxyoleic acid is effective to decrease anti-dsDNA antibody levels in a subject who suffers from any form of lupus, including subjects suffering from cutaneous lupus erythematosus, or drug-induced lupus erythematosus.
The specification provides guidance (Figure 5, [0030]) to the effects of 2-hydroxyoleic acid on the total IgG and anti-dsDNA IgG levels in NZBWWF1 mice, a spontaneous SLE mouse model.

The specification does not provide guidance for the claimed method in a subject suffering from any subtype of lupus beyond systemic lupus erythematosus SLE.
 (8) The quantity of experimentation necessary:
Considering the state of the art and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in scope with instant claims 21-26.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

 	Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz et al. (US 2011/0294883, published 1 December 2011, cited in PTO-892), in view of Liang et al. (Immunology 2006, 119, 296-305, cited in PTO-892).
	Ruiz (US 2011/0294883) teaches (page 8, Table 1, second fatty acid listed) that 
-hydroxy-cis-9-octadecenoic acid (abbreviation OHOD), which is the very 2-hydroxyoleic acid of the instant claims, significantly inhibited (Figure 18, bars corresponding to compound OHOD, also [0082]) the expression of the most important proinflammatory cytokines IL-6 and THF-. 

 	Ruiz teaches [0013] that the -hydroxy derivatives of cis-monounsaturated fatty acids of the invention treat, for example, inflammatory processes that result in systemic disease [0019].
	Ruiz does not teach a method of treating SLE with 2-hydroxyoleic acid (OHOD), nor does he teach that administration of OHOD reduces serum levels of anti-dsDNA autoantibody in SLE patients, as in the instant claims.

 	Liang (Immunology 2006, 119, 296-305) teaches (Abstract) that patients with SLE have elevated levels of IL-6 in serum, urine and renal glomeruli. Liang teaches that inhibiting IL-6 (by administering anti-murine IL-6 monoclonal antibody mAb) in a subject suffering from systemic lupus erythematosus (SLE) in a mouse model (NZB/W F1 mice) results in treatment of SLE and suppresses the production of anti-dsDNA autoantibody (page 299, last paragraph, Figure 3) in serum. 
Liang teaches that administration of the IL-6 mAb suppressed serum IL-6 levels (Figure 2) and prevented the development of severe kidney disease (based on histological analysis, Figure 4).
Ling does not teach inhibiting IL-6 by administering 2-hydroxyoleic acid to treat SLE, as in the instant claims.
	It would have been obvious to use a compound disclosed by Ruiz, such as 2-hydroxyoleic acid (OHOD) to treat systemic lupus erythematosus (SLE). The person of ordinary skill in the art would have used 2-hydroxyoleic acid (OHOD) to treat SLE, because Ruiz teaches that 2-hydroxyoleic acid (OHOD) is a very potent inhibitor of proinflammatory cytokine IL-6, useful to treat, for example, inflammatory processes that result in systemic disease, and Liang teaches that 
Thus, the person of ordinary skill in the art would have administered 2-hydroxyoleic acid (OHOD) to patients suffering from SLE, or lupus nephritis, with the expectation that 2-hydroxyoleic acid (OHOD) will inhibit IL-6 in said patients, and inhibiting IL-6 will result in treatment of SLE and reduced serum levels of anti-dsDNA autoantibody in said patients.
 With respect to claims 24-26, the person of ordinary skill in the art at the time the invention was made would have been motivated to co-administer 2-hydroxyoleic acid (OHOD) and a corticosteroid to SLE patients in a method of treating SLE, because each of 2-hydroxyoleic acid (OHOD) and a corticosteroid had been known to be useful in treating inflammation. Therefore, one of ordinary skill in the art would have reasonably expected that combining 2-hydroxyoleic acid (OHOD) and a corticosteroid, known to be useful for the same purpose, i.e. treating inflammation, in a method of treating SLE, would result in therapeutic effect. Since all compounds for co-administration herein are known to be useful to treat inflammation, which is a key factor in the pathogenesis of lupus, it is considered prima facie obvious to co-administer them in a method used for the same purpose. At least additive therapeutic effects would have been reasonably expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). 
	As such, instant claims 21-26 are rejected as prima facie obvious. 

Conclusion
Claims 21-26 are rejected.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627